Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 19 and 25, in the final paragraph, “the at least one flexible steel flat wire loop member with zig-zag mechanism” appears indefinite, it is unclear if “with zig-zag mechanism” is referring to the previously introduced “zig-zag clamping mechanism” or something else... if the applicant means -- with the zig-zag clamping mechanism -- it is suggested this be amended for clarity.
Regarding claims 19 and 25, in the final paragraph “the zig-zag clamping mechanism bends the hollow enclosure” appears to be positively reciting the action or method step “bends” which would make this an improper hybrid claim of an apparatus and method... is this meant to be a positively recited action/step or 
Claims 20-24 and 26-30 are rejected at least for depending from a rejected claim such as claim 19 or 25 for example.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 are rejected under 35 U.S.C. 103 as obvious over Zheng (US 4815784) in view of Vance (US 8272674); or in the alternative as obvious over Zheng (US 4815784) in view of Vance (US 8272674), and further in view of Mraz (US 1998518).
Regarding claims 19 and 25, 
An interior window sunshade (as seen in figures such as 1, 5, 6, 7, or 8 for examples of different embodiments), comprising: 
a fabric (such as but not limited to 24 and/or 28, etc.; see fig. 1 and lines 41-61, col. 3 - excerpt inserted below) and at least two flexible steel flat wire loop members (each 22; fig. 1 for example); wherein the at least two flexible steel flat wire loop members are covered by the fabric (as depicted in Fig. 1, 7 or 9 for example); wherein each of the at least two flexible steel flat wire loop members consists of a flexible steel flat wire (22) and a hollow enclosure (at46; see fig. 11); wherein each of the at least two flexible steel flat wire loop members with the enclosure is covered by the fabric to provide flexibility and strength needed to adjust the interior window sunshade, further twist and fold to achieve a collapsed state of the interior window sunshade (see fig.’s 12A-13).
From Col. 3 of Zheng, teaches stitching/sewing
    PNG
    media_image1.png
    343
    379
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    757
    497
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    592
    404
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    553
    369
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    553
    407
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    538
    372
    media_image6.png
    Greyscale

All of the elements have been discussed above except the enclosure configured with opposite adjacent pressing points at offset to one another to form a zig-zag clamping mechanism wherein the hollow enclosure accommodates a first end point and a second end point of the flexible steel flat wire within, wherein the zig-zag clamping mechanism secures each of the first end point and the second end point to the hollow enclosure independently without overlapping the first end point and the second end point to form each of the at least two flexible steel flat wire loop members; wherein the zig-zag clamping mechanism bends the hollow enclosure at the opposite adjacent pressing points with the first end point and the second end point inside.   
enclosure (54; fig. 18) configured with opposite adjacent pressing points (see marked up fig. 18 inserted below) at offset to one another to form a zig-zag clamping mechanism wherein the hollow enclosure accommodates a first end point and a second end point of the flexible steel flat wire within (as depicted in marked Fig. 18 inserted below), wherein the zig-zag clamping mechanism secures each of the first end point and the second end point to the hollow enclosure independently without overlapping the first end point and the second end point to form each of the at least two flexible steel flat wire loop members (as depicted in Fig. 18); wherein the zig-zag clamping mechanism bends (see col. 6, line 58 which discusses “crimp” which is bending inherently) the hollow enclosure at the opposite adjacent pressing points with the first end point and the second end point inside (as depicted in Fig. 18).   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided or substituted the hollow enclosure of Zheng with that taught by Vance in order to provide the predictable and expected result of a clean connection means of wire ends.


    PNG
    media_image7.png
    62
    782
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    411
    828
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    174
    634
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    480
    563
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    296
    640
    media_image11.png
    Greyscale


The examiner finds the above interpretation of zig-zag and offset pressure points as reasonable, however, if this is found unreasonable for some reason, the examiner further directs attention to Mraz which teaches a similar connector with a zig-zag pattern formed by ‘bending’ such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the crimping of the modified Zheng or the crimping in Vance with a zig-zag crimping formed by bending as taught by Mraz in order to provide the predictable and expected result of clamping/joining wires without putting too much stress in a single location (as one non-limiting reason).  

    PNG
    media_image12.png
    692
    472
    media_image12.png
    Greyscale

It is further noted that the method of forming an apparatus [such as by ‘bending’] is not germaine to patentability of apparatus itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113 [R-1]    Product-by-Process Claims.

Claims 20-24 and 26-30 recite intended use language, the modified Zheng is capable of performing the functional or intended use language as recited -  
-- wherein the window sunshade is configured to be [intended/functional use] compatible with each claimed type of window (it could perform this function as claimed).

Response to Arguments
Applicant’s arguments with respect to claims 19-30 have been considered but are not found persuasive or are not commensurate with the rejection including Mraz as applied above.  With respect to the first rejection excluding Mraz, the examiner notes that Vance still teaches the zig-zag pattern and offset pressure points when interpreted with the broadest reasonable interpretation as claimed as can be seen by the marked up fig. 18 of Vance inserted above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P CAHN/          Primary Examiner, Art Unit 3634